DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to preliminary amendment filed 06/23/2020.
Status of the claims

Claims 1-10 are currently pending for examination.

Drawings
Figure 18 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2021; 07/13/2020; 06/23/2020 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) — the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’: and
 (C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation is: “an initial learning unit…” and an integration unit...” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 and 9 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. While the claims recite a series of steps or acts to be performed, a statutory "process" under 35 U.S.C. 101 must (1) be tied to particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing. See page 10 of In Re Bilski 88 USPQ2d 1385. The instant claims are neither positively tied to a particular machine that accomplishes the claimed method steps nor transform underlying subject matter, and therefore do not qualify as a statutory process. The Applicant's method of claim 1 including steps of  “an initial learning step…; an integration step…”, claim 9 recite “an initial learning…; an incorporation step…; an additional learning step…; an integration step… a re-incorporation step…”.  are broad enough that the claim could be completely performed mentally, verbally or without a machine nor is any transformation apparent.
Thus, claim 1 and 9 are non-statutory since they are not requisitely tied to another statutory class and they do not requisitely transform underlying subject matter to different state or thing.
Claim 10 indicates a system that comprises various units such as “an initial learning unit…; an integration unit…”.. However, such units lack tangible hardware devices or tangible storage to process the system and thus could be considered as software. The claims fail to comply with 35 USC 101 for not provided a tangible storage medium (e.g., memory) or hardware (e.g., a processor) to process the system claims.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more.
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance"). "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-(c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two").
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56. 
2019 Revised Guidance, Step 1
Claims 1, 9 and 10 are respectively drawn to method, and system, thus they’re not fall into one of the four recognized statutory classes. 
2019 Revised Guidance, Step 2A Prong One
Apart from the “a method for generating a universal learning model, independent claims 1, 9 and 10 recite limitations which are drawn to the abstract idea of a mental process. Claim 1, 9 and 10 recites a “generating a universal learning model, which likewise are drawn to an abstract idea being implemented in generic computer components. See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
Claims 1 recite “an initial learning step…; an integration step…”, claim 9 recite “an initial learning…; an incorporation step…; an additional learning step…; an integration step… a re-incorporation step…”.  Claim 10 recite “an initial learning unit…; an integration unit…”. Given their broadest reasonable interpretation, these limitations encompass using mathematical computations to analyze information. Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."). See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation").
The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
 2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application. The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (8) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)-(c), (e)).
The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim. Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood,routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to ‘transform’ the claimed abstract idea into a patent-eligible application." Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).
For example, Claims 1 recite “an initial learning step…; an integration step…”, claim 9 recite “an initial learning…; an incorporation step…; an additional learning step…; an integration step… a re-incorporation step…”.  Claim 10 recite “an initial learning unit…; an integration unit…”. These computer functions are well-understood, routine, and conventional activities. See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. The claimed “storage medium’, “processor’, and “memory element” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. Furthermore, even when the recitations are considered in combination, there is absent anything that represents something more than the performance of routine, conventional functions of a generic computer. That is, the claims at issue do not require any non-conventional computer components, or even a "non-conventional and non- generic arrangement of known, conventional pieces," but merely call for performance of the claimed information collecting, processing, and displaying "on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).
Finally, it is worth noting that although the claims of this application are not rejected under 35 U.S.C. § 102 or § 103, this does not change the analysis and outcome. Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 573 U.S. at 217. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct at 1304; see Flook, 437 U.S. at 588-595.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8-10 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Kamlani (US 20150371139).

Regarding claim 1, Kamlani discloses:  A method for generating a universal learned model, comprising: 
an initial learning step of subjecting a predetermined machine learning model to learning based on predetermined initial data to generate an initial learned model (Kamlani [0031; 0035] discloses:  generate a sequence of values from the received communication signal from a user device 104 that is provided to the learning model corresponding to the user device 104); and
 an integration step of incorporating the initial learned model that controls a predetermined operating device into a plurality of operating devices, and integrating a plurality of individual learned models obtained by additional learning based on respective operation data obtained by operating the respective operating devices, thereby providing a universal learned model (Kamlani [0063] discloses: system learning model 800 incorporating user device models 802A, 802B, and so on (or, alternatively, user device model) 802 or user device learning model ( 802) for a current user device 104, …, which then processes the current states or outputs to yield an overall state or output of the system learning model 800 of the user device 104).

Regarding claim 3, Kamlani discloses: The method for generating a universal learned model, according to claim 1, wherein the initial learned model is incorporated into the operating devices by mounting the initial learned model on an integrated circuit and incorporating the integrated circuit into each operating device (Kamlani [0063] discloses: system learning model 800 incorporating user device models 802A, 802B, and so on (or, alternatively, user device model) 802 or user device learning model ( 802) for a current user device 104, …, which then processes the current states or outputs to yield an overall state or output of the system learning model 800 of the user device 104).

Regarding claim 4, Kamlani discloses: The method for generating a universal learned model, according to claim 1, further comprising a re-incorporation step of incorporating the universal learned model into each operating device (Kamlani [0063] discloses: system learning model 800 incorporating user device models 802A, 802B, and so on (or, alternatively, user device model) 802 or user device learning model ( 802) for a current user device 104, …, which then processes the current states or outputs to yield an overall state or output of the system learning model 800 of the user device 104).
Regarding claim 6, Kamlani discloses: The method for generating a universal learned model, according to claim 1, wherein the integrated circuit includes a communication unit that communicates with a predetermined integration processing server, the individual learned models are transmitted from the respective operating devices to the integration processing server via the respective communication units, and the integration process is executed in the integration processing server (Kamlani [0063] discloses: system learning model 800 incorporating user device models 802A, 802B, and so on (or, alternatively, user device model) 802 or user device learning model ( 802) for a current user device 104, wherein each user device model 802 is associated with a separate wireless reference point 102. In one embodiment, each of the user device models 802 for the current user device 104 may be maintained within its corresponding wireless reference point 102, with each generating a current state or output …, which then processes the current states or outputs to yield an overall state or output of the system learning model 800 of the user device 104).

Regarding claim 8, Ghani discloses: The method for generating a universal learned model, according to claim 1, wherein the integration step further comprises: a selective integration step of selectively integrating the individual learned models, according to accompanying information for the respective individual learned models (Kamlani [0043] discloses: the wireless reference point 102 may be configured to combine its own user device model 320 with the user device models 320 of the same user device 104 as generated by other wireless reference points 102 within the local area 101 to generate an overall learning model for the user device 104). 

Regarding claim 9, Kamlani discloses: A method for generating a universal learned model, comprising: an initial learning step of subjecting a predetermined machine learning model to learning based on predetermined initial data to generate an initial learned model (Kamlani [0031; 0035] discloses:  generate a sequence of values from the received communication signal from a user device 104 that is provided to the learning model corresponding to the user device 104);; 
an incorporation step of incorporating the initial learned model that controls a predetermined operating device into a plurality of operating devices (Kamlani [0063] discloses: system learning model 800 incorporating user device models 802A, 802B, and so on (or, alternatively, user device model) 802 or user device learning model ( 802) for a current user device 104, …, which then processes the current states or outputs to yield an overall state or output of the system learning model 800 of the user device 104).
; 
an additional learning step of individually performing additional learning based on respective operation data obtained by operating the respective operating devices and generating a plurality of individual learned models (Kamlani [0043] discloses: the wireless reference point 102 may be configured to combine its own user device model 320 with the user device models 320 of the same user device 104 as generated by other wireless reference points 102 within the local area 101 to generate an overall learning model for the user device 104). ;
 an integration step of integrating the individual learned models, thereby providing a universal learned model; and a re-incorporation step of re-incorporating the universal learned models into the respective operating devices (Kamlani [0043] discloses: the wireless reference point 102 may be configured to combine its own user device model 320 with the user device models 320 of the same user device 104 as generated by other wireless reference points 102 within the local area 101 to generate an overall learning model for the user device 104). 

Regarding claim 10, Kamlani discloses: A universal learned model generating system, comprising: an initial learning unit subjecting a predetermined machine learning model to learning based on predetermined initial data to generate an initial learned model (Kamlani [0031; 0035] discloses:  generate a sequence of values from the received communication signal from a user device 104 that is provided to the learning model corresponding to the user device 104);; and 
an integration unit incorporating the initial learned model that controls a predetermined operating device into a plurality of operating devices, and integrating a plurality of individual learned models obtained by additional learning based on respective operation data obtained by operating the respective operating devices, thereby providing a universal learned model (Kamlani [0063] discloses: system learning model 800 incorporating user device models 802A, 802B, and so on (or, alternatively, user device model) 802 or user device learning model ( 802) for a current user device 104, …, which then processes the current states or outputs to yield an overall state or output of the system learning model 800 of the user device 104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamlani (US 20150371139) in view of He et al. (US 20190086988).

Regarding claim 2, Kamlani didn’t disclose, but He disclose: The method for generating a universal learned model, according to claim 1, wherein the initial learned model is generated in a predetermined initial learning server connected to a network, and the initial learned model is incorporated into the operating devices by downloading from the initial learning server to each operating device via the network (He [0029] discloses: if a particular machine learning module is improved based on the user's data, the improved model may be downloaded and installed on the wireless communication device).
Kamlani and He are analogous art because they are in the same field of endeavor, performing machine learning processing. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Kamlani, to include the teaching of He, in order to select a machine learning model based on the determined device status. The suggestion/motivation to combine is improve the functioning of the wireless communication device by conserving resources when resource capacity is low and by using more accurate machine learning models when resource capacity is high (He [0024]).

Regarding claim 5, Kamlani discloses: The method for generating a universal learned model, according to claim 1, wherein the machine learning model is a learning model having a tree structure in which a plurality of nodes associated with respective hierarchically divided state spaces are hierarchically arranged (He [0071; 0099] discloses: ] discloses:  each machine learning module 470 may use a particular machine model, such as a decision tree classifier, a number of nodes for a decision tree algorithm). Kamlani and He are analogous art because they are in the same field of endeavor, performing machine learning processing. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Kamlani, to include the teaching of He, in order to select a machine learning model based on the determined device status. The suggestion/motivation to combine is improve the functioning of the wireless communication device by conserving resources when resource capacity is low and by using more accurate machine learning models when resource capacity is high (He [0024]).

Regarding claim 7, Kamlani as modified discloses: The method for generating a universal learned model, according to claim 1, wherein the initial data is data generated based on an operating device for a test or simulation of the operating device  (He [0131] discloses: device location information and device connection types are used to check whether a machine learning service needs to be run for behavioral authentication since the last time that behavioral authentication was performed). 
Kamlani and He are analogous art because they are in the same field of endeavor, performing machine learning processing. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Kamlani, to include the teaching of He, in order to select a machine learning model based on the determined device status. The suggestion/motivation to combine is improve the functioning of the wireless communication device by conserving resources when resource capacity is low and by using more accurate machine learning models when resource capacity is high (He [0024]).

Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161